DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8-10, 17, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,682,494. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all of the elements of claim 1 of the application are to be found in claim 1. The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. It is noted that the channels of claim 1 are inherently defined as the spaces between the claimed ribs. The invention of claim 1 of the patent is in effect a "species” of the “generic" invention of claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Regarding claim 2, the subject matter is known from claim 1 of the patent. 
Regarding claim 3, patent claim 1 sets forth that the ribs extend away from the base and varying the length they extend would be an obvious modification to one of ordinary skill in the art depending on the end use of the device since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, the subject matter is known from claim 9 of the patent. 
Regarding claim 8, the subject matter is known from claim 2 of the patent.
Regarding claims 9, the subject matter is known from claim 8 of the patent.
Regarding claims 10 and 17, the patent fails to explicitly disclose the extension members extending helically around a longitudinal axis within a range of 90 to 360 degrees, however, such a range would have been obvious to one of ordinary skill in the art based upon the patent disclosure of helically extending rib features and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 18,  the subject matter is known from claim 16 of the patent. 
Regarding claim 20, the subject matter is known from claim 9 of the patent wherein the ribs extend away from the base portion a same distance which means they terminate at the same point.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2014/0012281).
Regarding claim 1, Wang et al. (henceforth Wang) discloses (Figures 3, 11, and 12) a guide extension catheter comprising: a proximal member (316, analogous to element 16 in Figure 3) having a proximal end, a distal end, a proximal diameter, and a first central axis; a collar member (support member 348) having a proximal end and a distal end at opposing ends of the collar member, the proximal end of the collar member attached to the distal end of the proximal member and the collar member comprising a base portion (proximal end of shaft portion 350) and a distally extending portion extending from and distally away from the base portion and defining a plurality of extension members (ribs 352) separated by one or more channels (the gaps between ribs may be considered channels as claimed); and a distal sheath member (344) attached to the collar member, the distal sheath member having a distal diameter larger than the proximal diameter and a second central axis that is offset from the first central axis (Figures 3 and 11; it can be seen that the central axis of the sheath is offset from the base portion).
Regarding claims 4 and 5, Wang further discloses an embodiment (Figure 14) in which the ribs (352’) extend distally from the base portion a distance different than a distance one or more other extension members extend (they have different widths and thus extend distally in varying lengths). It is noted that the embodiment of Figure 14 also comprises the structure set forth above for claim 1.
Regarding claim 6, Wang further discloses wherein each of the plurality of extension members extends away from the base portion a same distance (it can be seen in Figure 12 that the ribs all extend the same distance).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 3, Wang discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose the length of the extension members. However, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the claimed range of extension depending on the end use of the device since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim(s) 7-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Salahieh et al. (US 2008/0188928).
Regarding claims 7-10, and 17, Wang discloses the claimed invention substantially as set forth above for claim 1, but fails to explicitly disclose the ribs being connected to the base at an angle or extending in a helical or wavy manner.
Salahieh et al. (henceforth Salahieh) teaches a medical device delivery sheath system comprising a sheath support system wherein a plurality of ribs extend at an angle (between 15 and 75 degrees per claim 8) or helically relative to the base (spine; paragraph [0051]; Figures 20-24, and 33; the ribs of Wang if configured in the helical manner would extend in the manner set forth in claim 21; in addition the embodiment of Figure 20 or 22 may be considered wavy as per claim 7). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the straight ribs of Wang to extend at an angle (also within the claimed range set forth in claim 8) or helically from the base portion to modify the desired rigidity and flexibility characteristics of the sheath support member depending upon the end use of the device. In addition, it would be obvious to utilize the claimed angles since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 11-16 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding claims 11 and 19, the closest prior art is considered to be Wang as set forth above. Wang fails to disclose an angled extension connected to the base portion to which the one or more extension members are connected. Such a configuration is not known from the prior art and for this reason the claims are considered allowable over the prior art made of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783